PER CURIAM.
Appellant brought this action in the United States District Court for false arrest and imprisonment, assault, and slander. He asked $100,000 for compensatory and punitive damages. The case was certified to the Municipal Court for trial and re-*486suited in a jury verdict for appellees. This appeal followed.
Twenty-three assignments of error are alleged, the majority of which are frivolous. We have carefully reviewed the voluminous transcript and find no basis for disturbing the judgment.
Affirmed.